J-S07004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RAMONA JORDAN                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICHARD JORDAN                             :
                                               :
                       Appellant               :   No. 827 WDA 2020

                Appeal from the Order Entered August 25, 2020
    In the Court of Common Pleas of Westmoreland County Civil Division at
                            No(s): 275 of 2018 D


BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                                FILED: MAY 11, 2021

       Richard Jordan (“Husband”) appeals from the order entered August 25,

2020, granting a decree in divorce, granting in part and denying in part

Husband’s exceptions to the Master’s Findings of Fact, Recommendations, and

Report, and equitably distributing the marital property of Husband and

Appellee, Ramona Jordan (“Wife”).1 After careful review, we affirm.


____________________________________________


1 A divorce decree was entered on August 25, 2020. Husband filed his notice
of appeal on August 6, 2020, before the entry of the divorce decree. However,
on September 4, 2020, Husband filed an Amended Notice of Appeal to Include
Divorce Decree in which he appealed from the July 7, 2020 order and the
divorce decree. Although at the time Husband filed his initial appeal, the
divorce decree had not been entered, the appeal was properly before this court
because the divorce decree was entered while the appeal was pending.
Schenk v. Schenk, 880 A.2d 633, 638 (Pa. Super. 2005) (citing Campbell
v. Campbell, 516 A.2d 363 (1986) (stating “although Orders of property
distribution are not appealable until entry of a final divorce Decree, case law
holds that an award of equitable distribution is appealable where a divorce
Decree is entered while an appeal is pending.”)).
J-S07004-21


     The trial court set forth the following:

                           PROCEDURAL HISTORY

           A Master’s hearing was held on January 13, 2020[,] and the
     Master’s Findings of Fact, Recommendations and Report were filed
     on February 26, 2020. On March 13, 2020, [Husband] filed
     Exceptions to the Master’s Report. Briefs were timely filed and oral
     arguments were heard on July 7, 2020. This court entered an
     order on July 7, 2020 addressing [Husband’s] Exceptions. The
     [c]ourt’s disposition follows.

            On August 6, 2020, [Husband] filed a Notice of Appeal and
     on August 7, 2020, this court entered an order directing
     [Husband] to file his Concise Statement of Matters Complained of
     on Appeal pursuant to the Pennsylvania Rules of Appellate
     Procedure, specifically [R]ule 1925(b).     [Husband] filed his
     Concise Statement on August 27, 2020.          It is noted that
     [Husband] filed an Amended Notice of Appeal to include the
     Decree in Divorce. [Husband’s] Amended Notice of Appeal was
     filed on September 4, 2020.


                      STIPULATIONS OF THE PARTIES

     1. The date of separation is December 26, 2017. (N.T. January 13,
     2020, pg. 123 lines 4-9).

     2. The current market value of the marital residence, located at
     2517 Braddock Avenue, Lower Burrell, Pennsylvania, is
     $138,000.00. (N.T. January 13, 2020, pg. 24 lines 23-25, pg. 25
     line 1)

     3. The mortgage payoff amount for the marital residence, as of
     the date of the Master’s hearing, is $94,500.16. (N.T. January 13,
     2020, pg. 28 lines 17-20, pg. [29] lines 4-5).

                             FINDINGS OF FACT

     1. [Wife] was born on September 2, 1957[,] and was 62 years[,]
     5 months old at the time of the Master’s hearing. (N.T.
     January 13, 2020, pg. 7 lines 18-22). See also Master’s Report,
     February 26, 2020, pg. 2.


                                     -2-
J-S07004-21


      2. [Wife] resides in the marital residence located at 2517
      Braddock Avenue, Lower Burrell, Pennsylvania. (N.T. January 13,
      2020, pg. 16 lines 12-16).

      3. [Wife] is employed at Bayer Corporation as a Facility Technician
      and has been so employed for over thirty (30) years. (N.T January
      13, 2020, pg. 17 lines 2-3, pg. 53 lines 15-19).

      4. [Wife] will be 66.5 years old in March of 2024.

      5. [Husband] was born on March 15, 1955[,] and was 64 years 10
      months old at the time of the Master’s hearing. (N.T. January 13,
      2020, pg. 101 lines 14-15). See also Master’s Report,
      February 26, 2020, pg. 2.

      6. [Husband] currently resides in Florida. (N.T. January 13, 2020,
      pg.116 lines 5-7).

      7. [Husband] suffers from Cyclic Vomiting Syndrome and started
      receiving Social Security Disability in 2006. (N.T. January 13,
      2020, pg. 103 lines 1-3, 23-24).

      8. Prior to his disability, [Husband] had a variety of jobs, including
      working as a celebrity impersonator of Ozzy Osbourne and briefly
      owning his own auto detailing business. (N.T. January 13, 2020,
      pg. 91 lines 21-22, pg. 98 lines 1-2, pg. 99 lines 19-21).

      9. The parties were married on February 7, 1976. (N.T.
      January 13, 2020, pg. 16 lines 8-9).

      10. The parties separated on December 26, 2017. (N.T.
      January 13, 2020, pg. 123 lines 4-9).

      11. The parties were divorced on August 25, 2020.

Trial Court Opinion, 9/23/20, at unnumbered 1-3. (footnote omitted).

      The Master’s Report contained the following recommendations and

findings relevant to this appeal:




                                      -3-
J-S07004-21


     8. The Marital Residence: The Master recommends that Wife
     receive this asset and that she refinance the current mortgage so
     as to remove Husband from that obligation. If she cannot, the
     residence should be sold. The Master finds that the marital estate
     value of the equity is $33,839.84. In the event the residence is
     sold, Husband is awarded the lesser of one-half of the net proceeds
     of sale or $16,919.92. This amount is to be adjusted downward
     by $2,124.27 representing the “payment” to Wife to balance the
     equitable distribution as described in Number 12 below. The
     parties stipulated to a current market value of $138,000.00 and
     they agreed that this value should be reduced by 7% to reflect the
     sales commission and transfer tax cost that would be incurred
     should the property be sold. Wife raised a claim for a further
     adjustment to reflect a sanitary sewer repair that is common in the
     City of Lower Burrell. Wife did not have the sewer line visually
     inspected to determine that it must be replaced (Tr. 75: 2-18). To
     further reduce the value would be speculative.          The Master
     recommends that Wife’s request for additional reduction be denied.

     9. Retirement Assets: The Master recommends that the marital
     portion of this asset be divided equally with a Qualified Domestic
     Relations Order and the costs shared equally.                This
     recommendation is made considering the factors in 25 Pa.C.S.
     §3502. This division would give Husband immediate access to
     liquid funds.

     10. The Motor Vehicles: The Master recommends that Husband
     retain the Dodge Magnum automobile and the Johnny Pag
     motorcycle. Wife shall continue to possess the vehicle she leases.
     The Master determined the value of the Dodge automobile is
     $1,500.00 and the value of [the] motorcycle is $2,749.50 which is
     dividing the difference between the parties’ asserted values.

     11.Personal      Property    and   Furnishings:  The    Master
     recommends that Husband’s personal belongings listed in his
     Pretrial Statement be awarded to him and the remainder to Wife
     with the division considered an equal division.

     12. Marital Debt: The Master recommends that Wife assume the
     liability for the marital debt including the New York judgment, the
     RSP loan and, except as set forth above, the mortgage on the
     marital residence. One half of the balance owed shall be charged
     to Husband. This is represented in the calculation leading to the
     equitable distribution payment described below.

                                   -4-
J-S07004-21


      13. Equitable Distribution Payment: The Master recommends
      that Husband transfer to Wife $2,124.75 to equalize each party’s
      share of the marital estate.

      14. Permanent Alimony: The Master recommends that Husband
      be awarded alimony in the amount of $500.00 per month through
      March, 2023 when Wife reaches retirement age.                  This
      recommendation is based on the consideration that Husband will
      draw from his share of the [Retirement Savings Plan (“401(k)” or
      “RSP”)], the age of the parties, the unlikelihood that either can
      increase income from other sources, and the relative needs of the
      parties. The end date of the alimony obligation is based on Wife’s
      testimony that she plans to retire at her full Social Security age,
      66.5 years.
                         Attorney Fees and Expenses

           In light of the availability to Husband of liquid assets, the
      Master recommends that the parties each pay their own attorney
      fees and that they share equally in the Master’s fee and the costs
      of the hearing.

Masters Findings of Fact, Recommendations and Report, 2/25/2020, at 6-9

(emphases in original).

      In its July 7, 2020 order, other than changing Wife’s retirement date

from March of 2023 to March of 2024, the trial court denied Husband’s

exceptions to the Master’ Report.      Order, 7/7/20.    Husband filed a timely

notice of appeal on August 6, 2020. As noted above, both Husband and the

trial court complied with Pa.R.A.P. 1925.

      Husband presents the following questions for our review:

      1.   For a complete and accurate analysis of the marital property,
           and for an appropriate division of the marital estate, must the
           trial court consider whether the overall Equitable Distribution
           decision is equitable to both Wife and Husband?

      2.   For a complete and accurate analysis of marital property, and
           for an appropriate division of the marital estate, must the trial

                                      -5-
J-S07004-21


           court consider whether a 50/50 division or some other
           division is appropriate to achieve equitable distribution?

      3.   For a complete and accurate analysis of alimony, and for an
           appropriate calculation or determination, must the trial court
           provide a proper explanation or reason for the length of time
           and the amount ordered was arrived upon and how it is
           equitable?

      4.   For a complete and accurate analysis of marital property, and
           for an appropriate division of the marital estate, must the trial
           court consider whether the overall Equitable Distribution
           decision regarding the marital home, marital debt, assets, as
           well as attorneys fees and expenses is equitable?

Husband’s Brief at 6-7.

      In his first issue, Husband argues that the trial court abused its

discretion because the equitable distribution scheme improperly failed to take

into consideration “the remaining years of earning potential of Wife versus

Husband, as well as the disparity in social security retirement income of the

parties.” Husband’s Brief at 25. Husband takes issue with the fifty-fifty split

of assets and the award of $500.00 per month in alimony payments.              In

support, Husband avers that his net income from Social Security disability is

$13,488.00 per year and Wife’s net income is $45,914.40. Id. at 17. He

further avers that Wife has the ability to increase her income via overtime,

increases in yearly pay, and her employer’s 401(k) match. Id. at 18.

Husband asserts that because of his low monthly income and reduced alimony

award, he will have to deplete the funds he received from Wife’s 401(k) in

approximately ten years. Id. at 24. Husband argues the parties were married

for nearly forty-two years, Wife is able to work while Husband is disabled, and

                                      -6-
J-S07004-21


although Husband is retirement age, Wife will reach retirement age in 2024

and will “enjoy more than twice as much income as Husband during retirement

years.” Id. at 23. To that end, Husband asserts that in order to achieve an

equitable award, Husband must receive at least 70% of Wife’s 401(k) account,

a larger portion of equity in the home, and an award of alimony no less than

$1,000.00 per month while Wife is working. Id. at 25.

      When reviewing an award of equitable distribution, we apply the

following standard:

      [A] trial court has broad discretion when fashioning an award of
      equitable distribution. Our standard of review when assessing the
      propriety of an order effectuating the equitable distribution of
      marital property is whether the trial court abused its discretion by
      a misapplication of the law or failure to follow proper legal
      procedure. We do not lightly find an abuse of discretion, which
      requires a showing of clear and convincing evidence. This Court
      will not find an “abuse of discretion” unless the law has been
      overridden or misapplied or the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      In determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We
      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.

Carney v. Carney, 167 A.3d 127, 131 (Pa. Super. 2017) (quoting Morgante

v. Morgante, 119 A.3d 382, 386–387 (Pa. Super. 2015)).

      “An abuse of discretion is not found lightly, but only upon a showing of

clear and convincing evidence.” Yuhas v. Yuhas, 79 A.3d 700, 704 (Pa.

Super. 2013) (en banc). Moreover, it is within the province of the trial court

to weigh the evidence and decide credibility, and this Court will not reverse


                                     -7-
J-S07004-21



those determinations as long as they are supported by the evidence.

Sternlicht v. Sternlicht, 822 A.2d 732, 742, n.8 (Pa. Super. 2003). We are

also aware that “a master’s report and recommendation, although only

advisory, is to be given the fullest consideration, particularly on the question

of credibility of witnesses, because the master has the opportunity to observe

and assess the behavior and demeanor of the parties.”             Childress v.

Bogosian, 12 A.3d 448, 455–456 (Pa. Super. 2011).

      Pursuant to 23 Pa.C.S. § 3502, the following factors are relevant to the

equitable distribution of marital property:

      (1)   The length of the marriage.

      (2)   Any prior marriage of either party.

      (3)   The age, health, station, amount and sources of income,
            vocational skills, employability, estate, liabilities and needs
            of each of the parties.

      (4)   The contribution by one party to the education, training or
            increased earning power of the other party.

      (5)   The opportunity of each party for future acquisitions of
            capital assets and income.

      (6)   The sources of income of both parties, including, but not
            limited to, medical, retirement, insurance or other benefits.

      (7)   The contribution or dissipation of each party in the
            acquisition, preservation, depreciation or appreciation of the
            marital property, including the contribution of a party as
            homemaker.

      (8)   The value of the property set apart to each party.

      (9)   The standard of living of the parties established during the
            marriage.

                                     -8-
J-S07004-21


      (10) The economic circumstances of each party at the time the
           division of property is to become effective.
      (10.1) The Federal, State and local tax ramifications associated
            with each asset to be divided, distributed or assigned,
            which ramifications need not be immediate and certain.
      (10.2) The expense of sale, transfer or liquidation associated with
             a particular asset, which expense need not be immediate
             and certain.
      (11)   Whether the party will be serving as the custodian of any
             dependent minor children.

23 Pa.C.S. § 3502(a)(1)-(11).

      We have held that “[t]he weight to be given these factors depends on

the facts of each case and is within the court’s discretion. We will not reweigh

them.” Busse v. Busse, 921 A.2d 1248, 1260 (Pa. Super. 2007) (citation

omitted). In determining the propriety of an equitable distribution award we

must consider the distribution scheme as a whole. Mercatell v. Mercatell,

854 A.2d 609, 612 (Pa. Super. 2004). Finally, “we also remain cognizant that

‘we measure the circumstances of the case against the objective of

effectuating economic justice between the parties and achieving a just

determination of their property rights.’” Schenk v. Schenk, 880 A.2d at 644

(quoting Heyward v. Heyward, 868 A.2d 554, 557-558 (Pa. Super. 2005)).

      The trial court set forth the following analysis regarding the equitable

distribution of the marital property:

            The court believes that the Equitable Distribution decision
      made by the Master and adopted by this court with the additional
      one (1) year of alimony is equitable in light of the testimony and
      evidence presented to the Master and reviewed by this court.
      [Husband] worked random jobs during the course of the marriage
      with his longest and most stable employment being the seven (7)

                                        -9-
J-S07004-21


     years he worked for Springdale Specialty Plastics. (N.T.
     January 13, 2020, pg. 43, lines 24-25, pg. 44 line 1). [Husband]
     made little financial contribution to [the] household during the
     course of the marriage. [Husband] was only able to reference
     household purchases he made as occurring after he started
     collecting social security disability benefits. (N.T. January 13,
     2020, pg. 114 lines 8-17).
            [Wife] has worked for the same employer for thirty (30)
     years and has paid the mortgage, taken out loans against her
     [401(k)] to get [Husband] a car and a motorcycle and paid for his
     failed business endeavors throughout the course of the marriage.
     At one point, [Wife] had to obtain a credit card machine for
     [Husband] to use in his auto detailing business. [Husband] failed
     to pay for the credit card machine which resulted in a judgment
     being placed against [Wife] and in [Wife’s] name only. The
     judgment is in the amount of $2,124.75 and is still in place today.
     [Husband] has made no effort to pay that debt and clear it from
     [Wife’s] credit report. (N.T. January 13, 2020, pg. 100 lines 13-
     14). [Wife] has maintained the marital residence with no help
     from [Husband] and has continued to pay the loans against her
     [401(k),] thus providing [Husband] with a car and a motorcycle.
     [Wife] currently leases a vehicle which she also pays for.
           [Husband] was awarded one half of the value of the equity
     in the marital residence ([one-]half of $33,839.84). If the
     residence is sold, [Husband] is to receive the lesser of one-half of
     the net proceeds of sale or $16,919.92. [Husband’s] amount was
     adjusted downward by $2,124.75 which represents payment to
     [Wife] for [Husband’s] credit card machine judgment. [Husband]
     was also awarded his vehicle, an equal share of [Wife’s]
     Retirement Savings Plan and an equal share of the parties’
     property and furnishings.      The combined marital debt (not
     including the mortgage) was divided equally among the parties.
            Based on [Husband’s] limited contributions to the marital
     estate over the course of the marriage, the court finds that the
     Master’s equitable distribution decision, with the additional year
     of alimony, is more than equitable to [Husband].
Trial Court Opinion, 9/23/20, at unnumbered 5-6 (footnote omitted).




                                    - 10 -
J-S07004-21


       In the instant case, the trial court underscored the fact that Wife’s

contributions to the marital estate were significantly higher when compared

to Husband’s limited contributions, even before he began collecting Social

Security disability benefits. After review, we do not find that the trial court

abused its discretion in its equitable distribution decision. Mercatell, 854
A.2d at 612 (trial court did not abuse its discretion in dividing the marital

estate and awarding sixty percent of the marital property to wife, who was

primarily responsible for building the marital estate by working several jobs

and husband was underemployed throughout the marriage).            Further, as

discussed above, the weight to be given the statutory factors is within the

court’s discretion, and we may not reweigh them. Busse, 921 A.2d at 1260.

The equitable-distribution scheme set forth by the trial court was well

considered and within the realm of its discretion. We discern no reason to

disturb it.

       In support of his second issue on appeal, Husband argues that the trial

court abused its discretion in finding that a fifty-fifty split of the parties’

retirement assets was equitable for Husband.2         Husband’s Brief at 25.

Husband avers that because he is disabled, “there is really no other source

by which Husband can acquire assets or income in which to maintain even

the reasonable standard of living that he enjoyed through the pendency of


____________________________________________


2 Although Husband refers to the parties’ retirement assets, Wife’s 401(k) is
the only retirement asset at issue.

                                          - 11 -
J-S07004-21


the divorce.” Id. at 26. Thus, he argues, if he and Wife are to equally split

the equity in the home and Husband is to receive a lower monthly alimony

amount, “he must receive a much larger share of the 401(k) for equitable

distribution to be achieved.” Id. at 26-27. Husband argues that he worked

various jobs during the time that Wife was not working full-time from 1976

until 1990. Id.   Husband further alleges “it is evident that Husband

contributed to the marriage and substantially to the marriage income at

various times throughout the marriage.” Id. Husband asserts that he must

be awarded at least 70% of Wife’s 401(k) and alimony of no less than

$1,000.00 per month while Wife is working, in order for equitable distribution

to be achieved. Id. at 29.

      The trial court set forth the following discussion of Husband’s second

claim of error:

             The court disagrees that a 50/50 split of [Wife’s] retirement
      assets is not equitable to [Husband]. As previously stated,
      [Husband] contributed very little to the financial resources of the
      marriage. [Husband] seems to think that he should receive
      additional compensation because he is receiving less social
      security benefits a month than [Wife] will receive when she
      retires. [Husband] believes he should receive a higher percentage
      of [Wife’s 401(k)] to compensate him for the disparity.
             [Wife] has maintained gainful employment throughout the
      marriage and has worked for the same employer for the last thirty
      (30) years. The testimony at the Master’s hearing was that [Wife]
      maintained the marital residence and paid the marital bills with
      little to no help from [Husband]. [Husband] has reaped the
      benefits of [Wife’s] steady employment and payment of all the
      household expenses for the length of the marriage and continues
      to reap those benefits after the separation and divorce.


                                      - 12 -
J-S07004-21


             As stated above, [Husband] worked basically one (1)
      legitimate steady job for a period of seven (7) years during the
      entire course of the marriage. He was forced out of that position
      due to his disability. While the court is empathetic to [Husband’s]
      disability, the court also recognizes that the disparity in social
      security benefits as well as available retirement assets is a
      situation [Husband] created.
             After considering the length of marriage, the age, health,
      station, amount and sources of income, vocational skills,
      employability, estate, liabilities and needs of each party, the
      opportunity of each party for future acquisitions of capital assets
      and income, the sources of income of both parties, including, but
      not limited to, medical, retirements, insurance or other benefits,
      the contribution or dissipation of each party in the acquisition,
      preservation, depreciation or appreciation of the marital property,
      including the contribution of a party as a homemaker, the
      standard of living of the parties established during the marriage
      and the economic circumstances of each party at the time the
      division of property is to become effective, the court finds that a
      50/50 division of [Wife’s 401(k) account] Plan is equitable to
      [Husband].
Trial Court Opinion, 9/23/20, at unnumbered 8-9.

      As with Husband’s first issue relating to the equitable distribution of the

parties’ marital property, we find no abuse of discretion in the second issue.

The trial court reviewed the factors set forth in 23 Pa.C.S. § 3502(a) and

determined that a fifty-fifty division of Wife’s 401(k) was equitable to both

parties. After review of the record, we discern no abuse of discretion.

      In his third issue, Husband avers that the trial court abused its

discretion or committed an error of law when it awarded Husband alimony in

the amount of $500.00 per month through March of 2024. Husband’s Brief

at 29. Husband argues that while Wife continues to work, “the disparity in



                                     - 13 -
J-S07004-21


income is huge.” Id. at 32. According to Husband, Wife’s income per month

is $3,439.25 higher than his, even when she was paying $1,000.00 per month

in spousal support. Id. at 33. He further contends that neither the Master

nor the trial court provided an explanation for the reduction in alimony and

argues that it was chosen arbitrarily.     Husband argues that Wife should

continue to pay him $1,000.00 per month until she retires, then pay a

reduced rate when she begins to receive Social Security, or Husband should

have been awarded a larger portion of Wife’s 401(k) account. Id.

      We apply the following standard when reviewing an award of alimony:

      Our standard of review regarding questions pertaining to the
      award of alimony is whether the trial court abused its discretion.
      We previously have explained that “[t]he purpose of alimony is
      not to reward one party and to punish the other, but rather to
      ensure that the reasonable needs of the person who is unable to
      support himself or herself through appropriate employment, are
      met.” Alimony “is based upon reasonable needs in accordance
      with the lifestyle and standard of living established by the parties
      during the marriage, as well as the payor’s ability to pay.”
      Moreover, “[a]limony following a divorce is a secondary remedy
      and is available only where economic justice and the reasonable
      needs of the parties cannot be achieved by way of an equitable
      distribution award and development of an appropriate employable
      skill.”

Teodorski v. Teodorski, 857 A.2d 194, 200 (Pa. Super. 2004) (citing Moran

v. Moran, 839 A.2d 1091, 1096-1097 (Pa. Super. 2003)) (emphasis in

original).   When determining whether to award a party alimony and the

amount, duration, and manner of alimony, a court shall consider the following

factors:

      (1)    The relative earnings and earning capacities of the parties.


                                     - 14 -
J-S07004-21


     (2)   The ages and the physical, mental and emotional conditions
           of the parties.

     (3)   The sources of income of both parties, including, but not
           limited to, medical, retirement, insurance or other benefits.

     (4)   The expectancies and inheritances of the parties.

     (5)   The duration of the marriage.

     (6)   The contribution by one party to the education, training or
           increased earning power of the other party.

     (7)   The extent to which the earning power, expenses or
           financial obligations of a party will be affected by reason of
           serving as the custodian of a minor child.

     (8)   The standard of living of the parties established during the
           marriage.

     (9)   The relative education of the parties and the time necessary
           to acquire sufficient education or training to enable the party
           seeking alimony to find appropriate employment.

     (10) The relative assets and liabilities of the parties.

     (11) The property brought to the marriage by either party.

     (12) The contribution of a spouse as homemaker.

     (13) The relative needs of the parties.

     (14) The marital misconduct of either of the parties during the
          marriage. The marital misconduct of either of the parties
          from the date of final separation shall not be considered by
          the court in its determinations relative to alimony, except
          that the court shall consider the abuse of one party by the
          other party. As used in this paragraph, “abuse” shall have
          the meaning given to it under section 6102 (relating to
          definitions).

     (15) The Federal, State and local tax ramifications of the alimony
          award.


                                    - 15 -
J-S07004-21


     (16) Whether the party seeking alimony lacks sufficient property,
          including, but not limited to, property distributed under
          Chapter 35 (relating to property rights), to provide for the
          party’s reasonable needs.

     (17) Whether the party seeking alimony is incapable of self-
          support through appropriate employment.

23 Pa.C.S. § 3701(b)(1-17).

     The trial court set forth the following analysis of Husband’s alimony

argument:

            [Husband] alleges that the court erred in decreasing the
     monthly alimony award to $500.00 and for terminating the
     alimony payments upon [Wife] turning 66.5 years old. The court
     relied on the Master’s report and recommendation as well as the
     testimony and evidence presented at the Master’s hearing and
     finds the amount of alimony awarded as well as the termination
     of the alimony obligation when [Wife] becomes full retirement age
     are fair and equitable given the age of the parties, the parties’
     respective health, their station in life, their sources of income,
     their vocational skills, their employability and their individual
     needs. [Husband] argues that the Master properly states the
     reasons for his award of alimony but that the Master’s reasoning
     is flawed. As previously stated, the Master found the alimony
     award of $500.00 per month until March 2024 to be fair and
     equitable based on the consideration that [Husband] will draw
     from his share of the retirement saving plan, the age of the
     parties, the unlikelihood that either can increase their income from
     other sources, and the relative needs of the parties.
           [Husband] argues that the Master failed to consider that
     [Husband] has to pay taxes on his portion of the retirement saving
     plan and that while [Husband] is depleting his portion of the
     retirement savings plan, [Wife] will be building up her portion of
     the retirement savings plan. While it is not clear from the record
     whether the Master considered the arguments raised by
     [Husband], the court finds that the alimony award and duration
     are equitable to [Husband].



                                    - 16 -
J-S07004-21


              [Husband] wants to ignore the fact that [Wife] has to work
      overtime to be able to continue to pay him the $1,000.00 a month
      that was previously ordered. (N.T. January 13, 2020, pg. 45 lines
      2-11). [Wife] testified that was the only way she could survive
      financially. (N.T. January 13, 2020, [pg. 45] line 5). The Master
      and the court found [Wife’s] testimony to be credible. [Husband]
      wants to argue for a higher alimony award for a longer period of
      time but fails to consider [Wife’s] ability to pay. [Wife] has been
      able to keep current on all of the bills and mortgage payments
      because she has been able to work overtime. [Husband] is lucky
      that [Wife] was able to work overtime as it provided her the ability
      to preserve and maintain what few marital assets exist in this
      case. There is no guarantee that [Wife] will continue to have
      overtime hours available to her. [Husband] has been receiving
      $1000.00 a month in alimony since February 7, 2018 in addition
      to his monthly social security disability payments. He was also
      ordered to receive a portion of the equity in the marital home, an
      asset that [Wife] has paid for and maintained during the course of
      the marriage and throughout the separation and a 50% portion of
      [Wife’s] retirement savings account which [Husband] can start to
      draw on should he need the money. While [Husband’s] alimony
      amount was reduced to $500.00 per month, the court did extend
      the payment of that amount one (1) additional year so that
      [Husband] will continue to receive alimony payments until [Wife]
      is age 66.5 years. The court believes that terminating [Wife’s]
      alimony obligation at her official retirement age, in light of the fact
      that she testified that she would not work past that age, is
      reasonable and equitable especially given the parties’ age, station
      in life, their respective contributions during the marriage and their
      efforts to preserve the marital assets after separation.
Trial Court Opinion, 9/23/20, at unnumbered 12-14 (footnote omitted).

      A review of the record in the instant case, as well as the trial court’s

opinion, clearly supports the trial court’s consideration of the factors set forth

in 23 Pa.C.S. § 3701(b)(1-17) of the Divorce Code. As the trial court noted,

ability to pay is among the factors that a court should consider when

determining whether to award alimony. Brubaker v. Brubaker, 201 A.3d
- 17 -
J-S07004-21


180, 190 (Pa. Super. 2018). The Master recommended and the trial court

found that Wife testified credibly that she had to work overtime in order to

pay Husband $1,000.00 per month that was previously ordered. Further, the

trial court properly noted that Husband was awarded a portion of the equity

of the home, an asset paid for and maintained by Wife, as well as 50% of

Wife’s 401(k) account, as part of the equitable distribution of the marital

estate. We discern no abuse of discretion in the trial court’s award of alimony.

      In his final issue, Husband avers that the trial court abused its discretion

or committed an error of law “in its calculation or determination for equitable

distribution regarding the marital home, marital debt, the motorcycle and

attorneys fees and expenses.” Husband’s Brief at 34.

      First, Husband reiterates his earlier argument that his share of the

equity in the home should be greater. Husband’s Brief at 25. Husband also

states that the Master’s report, as adopted by the trial court, is worded in such

a manner that Husband will not receive 50% of the equity in the home if it

sells for more than $138,000.00. Id.

      We previously set forth our standard of review for an award of equitable

distribution. Once again, we find the trial court did not abuse its discretion in

awarding Husband his share in the marital home. Indeed, as the trial court

noted, Wife paid for and maintained the marital home with little to no help

from Husband. Trial Court Opinion, 9/23/30, at unnumbered 15. Further,

Husband cannot afford to pay the mortgage or maintain the home, and it was


                                     - 18 -
J-S07004-21


through Wife’s actions alone that the home remained a marital asset rather

than becoming a marital debt. Id. We have thoroughly reviewed the record

in this case and find no abuse of discretion or error of law in the trial court’s

equitable-distribution scheme as it relates to the marital home.

      Husband next contends that the trial court and Master erred related to

the marital debt. Husband’s Brief at 35. Specifically, Husband argues:

            The Master made a finding that there were two loans: one
      from Wife’s 401(k) with a date of separation balance of $6,444.22
      and a “second debt secured by Wife’s RSP that was used to
      purchase Husband’s automobile. Wife paid this debt off paying
      $1,800.00.” (Masters Recommendation Page 5, paragraph 5).
      However, the value of all of the outstanding loans at the time of
      separation was $6,444.22, which already included the $1,800
      that Wife Paid off. (See 401(k) statement dated December 2107
      and Defendant’s Exhibit 14.) “Plain error is found where the
      decision is based on factual findings with no support in the
      evidentiary or legal factors other than those that are relevant to
      such an award.” Diament v. Diament, 816 A.2d 256, 270 (Pa.
      Super. 2003)

Husband’s Brief at 36.      Husband’s argument relating to marital debt is

confusing and unclear as to his claim that the trial court abused its discretion

or committed an error of law. We will not act as counsel for Husband and

develop arguments on his behalf. Irwin Union Nat. Bank and Trust Co. v.

Famous, 4 A.3d 1099, 1103 (Pa. Super. 2010).           Thus, we find the issue

waived. Id.

      Husband also posits that Wife testified there was a judgment against

her from Northern Leasing Systems in the amount of $2,485.62. Husband’s

Brief at 36. Husband avers that in the exhibit accompanying that testimony,


                                     - 19 -
J-S07004-21


an offer to settle the debt for $1,491.37 was made. Id.   Husband then

asserts, without citation to relevant testimony, that neither Wife nor her

counsel informed Husband of this offer.          Although Husband has included a

copy of a document that he alleges was an exhibit in the Reproduced Record,

we note that he fails to state the exhibit number and set forth where in the

certified record the exhibit was entered into evidence. Following extensive

review of the transcript of the Master’s hearing and the exhibits entered

thereto, we are unable to locate where the exhibit was entered into evidence

or a copy of the exhibit.

      Pa.R.A.P.   2119      addresses    arguments     in   appellate   briefs   and

corresponding references to the record and provides, in relevant part, as

follows:

      If reference is made to the pleadings, evidence, charge,
      opinion or order, or any other matter appearing in the record, the
      argument must set forth, in immediate connection
      therewith, or in a footnote thereto, a reference to the place
      in the record where the matter referred to appears ... .

Pa.R.A.P. 2119(c) (emphases added).

      It is not the role of this Court to develop an argument for a litigant or to

scour the record to find specific evidence to support an appellant’s arguments.

J.J. DeLuca Co. Inc. v. Toll Naval Assocs., 56 A.3d 402, 411 (Pa. Super.

2012) (quoting Commonwealth v. Beshore, 916 A.2d 1128, 1140 (Pa.

Super. 2007)).    Therefore, “[w]hen an allegation is unsupported [by] any

citation to the record, such that this Court is prevented from assessing this


                                        - 20 -
J-S07004-21


issue and determining whether error exists, the allegation is waived for

purposes of appeal.” Commonwealth v. Harris, 979 A.2d 387, 393 (Pa.

Super. 2009) (citing Pa.R.A.P. 2119(c)).3

       Next Husband asserts that the trial court erred when it awarded the

Johnny Pag motorcycle to Husband. Husband’s Brief at 37. Husband argues

that even though the motorcycle is titled in his name, he does not want it and

has no way to retrieve it. Id.    Husband further avers, without relevant

citation, that because it will cost more than the value of the motorcycle to ship

it to Florida or allow Husband to retrieve it, it should have been awarded to

Wife. Id. Once again, we note that Husband’s argument is based upon facts

that are not in the record. Husband testified that he did not have the means

to transport the motorcycle to Florida. No testimony was presented regarding

the cost of doing so versus the value of the motorcycle. Further, we note that

although Husband testified that he believed the motorcycle was valued at

approximately $500.00, the master found it to be worth $2,749.50, an amount

Husband does not dispute. Master’s Report, 2/26/20, at 7.

       The trial court set forth the following analysis relating to the motorcycle:

            [Husband] claims that it is [a] hardship for him to retrieve
       the motorcycle from the marital residence[,] and the costs of
____________________________________________


3  Husband also asserts that the Master improperly “indicated” that a lien was
filed against the marital home because of this judgment; he argues that there
was no testimony establishing this fact. Husband’s Brief at 37. This statement
is belied by the record. Wife specifically testified that a lien was taken against
the marital home because the judgment was not paid. N.T. (Master’s
Hearing), 1/13/20, at 26.

                                          - 21 -
J-S07004-21


     bringing the motorcycle back to Florida with him are overly
     burdensome.        The court finds that while [Wife] paid for
     [Husband’s] motorcycle, it was never her vehicle. [Husband]
     could have easily taken the motorcycle with him when he left the
     marital residence in December of 2017. Additionally, [Husband]
     has a number of options to dispose of the motorcycle including
     selling it here in Pennsylvania. The court finds this to be another
     example of [Husband] creating an issue and expecting [Wife] to
     clean up his mess. [Husband] wanted the motorcycle and [Wife]
     paid for him to have the motorcycle. Now, because [Husband]
     decided to relocate to Florida, he feels that [Wife] should be
     responsible for dealing with it. The court additionally notes that
     [Husband] has requested numerous pieces of personal property
     from the marital residence, including his grandmother’s stuff, his
     grandfather’s stuff, jewelry, clothing, his Ozzy paraphernalia,
     items that were his parents, childhood items, Glenn Turner books
     and tapes and sports paraphernalia including his football jerseys.
     (N.T. January 13, 2020, pg. 121 lines 2-12). … [Wife] testified
     that [Husband’s] items are all boxed up and sitting in the garage
     of the marital residence waiting for him to retrieve them. (N.T.
     January 13, 2020, pg. 40 lines 4-11).
           It is the position of this court that it is not [Wife’s]
     responsibility to ship [Husband’s] personal items to Florida
     especially when [Husband] left those items behind and voluntarily
     moved to Florida. The court believes that when [Husband] makes
     arrangements to obtain his personal items from the marital home,
     he can make arrangements to retrieve the motorcycle.
Trial Court Opinion, 9/23/20, at unnumbered 17-18. Given all of the above,

we discern no error or abuse of discretion in the trial court’s award of the

motorcycle to Husband.

     Finally, Husband argues that the trial court erred when it failed to award

him attorneys’ fees. Husband’s Brief at 38. As we previously have held:

     We will reverse a determination of counsel fees and costs only for
     an abuse of discretion. The purpose of an award of counsel fees
     is to promote fair administration of justice by enabling the
     dependent spouse to maintain or defend the divorce action

                                   - 22 -
J-S07004-21


     without being placed at a financial disadvantage; the parties must
     be ‘on par’ with one another.

     Counsel fees are awarded on the facts of each case after a review
     of all the relevant factors. These factors include the payor’s ability
     to pay, the requesting party’s financial resources, the value of the
     services rendered, and the property received in equitable
     distribution.

     Counsel fees are awarded only upon a showing of need. In most
     cases, each party’s financial considerations will ultimately dictate
     whether an award of counsel fees is appropriate. Also pertinent
     to our review is that in determining whether the court has abused
     its discretion, we will not usurp the court’s duty as fact finder.

Brubaker, 201 A.3d at 191 (citing Busse, 921 A.2d at 1258).

     In the instant matter, the Master recommended that each party pay his

own attorney fees and share equally in the Master’s fee and cost of the

hearing.   The trial court adopted the Master’s recommendation for the

following reasons:

           In the instant case, neither [Husband] nor [Wife] is … in a
     great financial position. [Husband] is living on social security
     disability payments and alimony and [Wife] is working, paying
     alimony and paying the majority of the debt from the marriage.
     [Husband] testified that he does not have enough money to cover
     his expenses and [Wife] testified that she is working overtime
     every chance she gets to make ends meet. (N.T. January 13,
     2020, pg. 45 lines 2-11, pg. 113 lines 12-14). The court finds
     that both parties testified credibly on this matter and that neither
     [Wife] nor [Husband] is living extravagantly. The purpose of an
     award of counsel fees and expenses is to financially equalize the
     parties so that no one party has an advantage over the other
     simply because one of the parties has more access to financial
     resources. The court finds that [Wife] and [Husband] are on par
     with each other financially and that both [Wife] and [Husband] are
     barely making ends meet every month. For this reason, the court
     agrees with the Master’s recommendation to deny [Husband’s]
     request for counsel fees and expenses. Both [Husband] and

                                    - 23 -
J-S07004-21


       [Wife] had access to legal counsel and neither one of them was
       prejudiced by their current financial position with regard to fully
       litigating this matter.
Trial Court Opinion, 9/23/20, at unnumbered 19-20.

       As has been repeatedly noted by the Master and the trial court, Husband

and Wife have limited means and a small marital estate. Indeed, although

there is a disparity in the total income of the parties, both parties testified that

they struggled to make ends meet and neither lives an extravagant lifestyle.

Wife testified that she works overtime in order to be able to afford to pay

Husband alimony. The trial court did not abuse its discretion in finding that

both parties should pay their own attorney fees and split the cost of the

Master’s report and hearing. Teodorski, 857 A.2d at 201 (finding no abuse

of discretion where the trial court had a “reasonable rationale” for its decision

to award Wife less money for counsel fees than the Master recommended).

Husband is due no relief on these grounds. For all the foregoing reasons, the

order is affirmed.4

       Order affirmed.




____________________________________________


4  We note that in her brief, Wife stated that she had been laid off by her
employer and, as of the time of the filing of her brief, was hospitalized due to
brain tumors. Although this Court is sympathetic to Wife’s current situation,
we did not, and indeed could not, consider facts that are not of the record in
upholding the trial court’s order. Johnson v. Johnson, 153 A.3d 318, 322
(Pa. Super. 2016).

                                          - 24 -
J-S07004-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/11/2021




                          - 25 -